DETAILED ACTION 

     Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-5 are objected to because of the following informalities:  
-There are two “claim 3” in which one of claim 3 needs to be renumbered.
-Claims 3-5 depend on itself.  Appropriate correction is required.


       Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections -35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 2 are rejected under 35 U.S.C. 102a1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ripper et al. (US 2004/0118108) in view of Onodera et al. (US 2013/0064718).
Regarding claim 1, Ripper discloses an aftertreatment system, comprising:
a selective catalytic reduction (SCR) system including at least one catalyst; 
a particulate filter fluidly coupled to the SCR (see par. [0023]);
a particulate filter out pressure sensor operatively coupled to an outlet of the particulate filter, the particulate filter out pressure sensor configured to measure a value of a pressure at the outlet of the particulate filter (see par. [0020]); 
a temperature sensor (192) (Fig. 1, par. [0020]); 
an ambient pressure sensor (it is inherent that an ambient pressure sensor is used to measure the environmental conditions) (see par. [0021]); and 
a controller (172) (Fig. 1, par. [0018]) communicatively coupled with the particulate filter out pressure sensor, the controller configured to: 
determine a first output value from the particulate filter out pressure sensor, the first output value indicative of the value of the pressure at the outlet of the particulate filter (see par. 0020]); determine a first temperature output value from the temperature sensor, the first temperature output value indicative of a temperature of the SCR system (see par. [0020]); determine a second output value from the ambient pressure sensor (see par. [0021]), the second output value indicative of a value of an ambient pressure; and 
estimate an exhaust air mass-flow output from the aftertreatment system using the first output value from the particulate filter out pressure sensor, the first temperature output value from the temperature sensor, and the second output value from the ambient pressure sensor (see par. [0046-0048]).

Regarding claim 1, Ripper discloses an aftertreatment system, comprising:
a selective catalytic reduction (SCR) system including at least one catalyst; 
a particulate filter fluidly coupled to the SCR (see par. [0023]);
a particulate filter out pressure sensor operatively coupled to an outlet of the particulate filter, the particulate filter out pressure sensor configured to measure a value of a pressure at the outlet of the particulate filter (see par. [0020]); 
a temperature sensor (192) (Fig. 1, par. [0020]); 
a controller (172) (Fig. 1, par. [0018]) communicatively coupled with the particulate filter out pressure sensor, the controller configured to: 
determine a first output value from the particulate filter out pressure sensor, the first output value indicative of the value of the pressure at the outlet of the particulate filter (see par. 0020]); determine a first temperature output value from the temperature sensor, the first temperature output value indicative of a temperature of the SCR system (see par. [0020]); and 
estimate an exhaust air mass-flow output from the aftertreatment system using the first output value from the particulate filter out pressure sensor, the first temperature output value from the temperature sensor (see par. [0046-0048]).
However, Ripper fails to disclose an ambient pressure sensor and estimating an exhaust air mass flow output from the aftertreatment system using the output value from the ambient pressure sensor.
Onodera teaches that an ambient pressure sensor (130) (Fig. 1) is used for determining an output value from the ambient pressure, and estimating an exhaust air mass-flow output from the aftertreatment system using the output value from the ambient pressure sensor (see par. [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use an ambient pressure sensor and estimate an exhaust air mass-flow output from the aftertreatment system using the output value from the ambient pressure sensor as taught by Onodera in the system of Ripper for effectively detecting a NOx concentration accurately irrespective of an operation state of an engine (See Onodera, par. [0010]).

Regarding claim 2, the modified Ripper discloses the aftertreatment system of claim 1, Onodera further teaches wherein estimating the exhaust air mass -flow output from the aftertreatment system comprises calculating a flow coefficient of the SCR system (see par. [0044]).

Claims 3-5 are rejected under 35 U.S.C. 102a1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ripper et al. (US 2004/0118108) in view of Onodera et al. (US 2013/0064718) as applied to claim 1 above, and further in view of Qi (US 2015/0322838).

Regarding claim 3, the modified Ripper discloses the aftertreatment system of claim 1, the modified Ripper further disclose wherein estimating the exhaust air mass- flow output comprises calculating a flow coefficient of the SCR system (see Onodera, par. [0044]); however, fails to disclose estimating the exhaust air mass flow using a density of the exhaust air mass-flow inside the SCR system.
Qi discloses estimating an exhaust air mass flow by using a density of exhaust air inside a SCR system (see par. [0029, 0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to estimate the exhaust air mass flow by using a density of exhaust air inside the SCR system as taught by Qi in the system of Ripper for improving the accuracy in estimating engine out NOx level (see Qi, par. [0034]).

Regarding claim 3, the modified Ripper discloses the aftertreatment system of claim 3; however, Ripper fails to specifically disclose wherein the exhaust gas mass-flow output is estimated using the claimed equation.
Ripper discloses that the exhaust gas mass-flow output is estimated using the equation as shown in par. [0046-0048]) based on the differential pressure, coefficient and the temperature of the SCR system similar to the claimed equation.
Since Ripper discloses that the exhaust gas mass-flow output is estimated using the equation (3) based on the differential pressure (delta P), coefficient (K3) and temperature of the SCR system similar to the claimed equation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to obtain the equation as claimed for estimating the exhaust gas mass flow of the SCR system. If Applicant has any evidence as to the novelty of the claimed equation, Applicant should submit such in response to this office action.

Regarding claim 4, the modified Ripper discloses the aftertreatment system of claim 4; Qi further teaches wherein the density is estimated using the claimed equation (see equation F1, par. [0029]).

Regarding claim 5, the modified Ripper discloses the aftertreatment system of claim 5, Onodera further teaches that the flow coefficient of the exhaust gas is obtained from a mapping of steady-state data at different exhaust flow levels (see par. [0044]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ripper et al. (US 2004/0118108) in view of Onodera as applied to claim 2 above, and further in view of Yamaoka et al. (US 2011/0166768).
The modified Ripper discloses the aftertreatment system of claim 2; however, Ripper fails to disclose an exhaust air mass-flow sensor, wherein the controller is configured to obtain a value of exhaust air mass-flow from the exhaust air mass-flow sensor, compare the estimated exhaust air mass-flow to the value of exhaust air mass- flow obtained from the exhaust air mass-flow sensor. 
Yamaoka teaches an exhaust gas mass-flow sensor (12) (see Fig. 1), wherein the controller is configured to obtain a value of exhaust air mass -flow from the exhaust gas mass-flow sensor, compare the estimated exhaust air mass-flow to the value of the exhaust air mass-flow obtained from the exhaust air mass-flow sensor (see par. [0042, 0044]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to compare the estimate exhaust air mass-flow to the value of exhaust air mass-flow obtained from the exhaust air mass-flow sensor as taught by Yamaoka in the system of Ripper for effectively controlling the engine and the filter regeneration mode (see Yamaoka, par. [0044]).

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747